DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/29/2021, 7/22/2021, and 1/27/2022 have been entered and considered by the examiner.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: REDUCING TRANSMISSION DELAY OF TRANSMITTING DATA IN WI-FI.  

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 4-9 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4 and 19, they recite “performing, before the generating the backup MPDU of the target MPDU: … triggering execution of the generating a backup MPDU of the target MPDU in response to the retransmission rate being greater than a 
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2010/0054189 A1) IDS submitted by Applicant in view of Seok (US 2009/0290524 A1).
Regarding claims 1 and 16, Chang teaches a data sending method/device (Abstract), comprising:
a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (Fig. 13; Para. 0188; the transmit end includes a data storage unit 1300, a data constructor 1302, a controller 1304, a control message generator 1306, a transmitter 1308, a duplexer 1310, a receiver 1312, and a retransmission block constructor):
obtaining, by a sending device, a target medium access control protocol data unit (MPDU) by performing encapsulation processing on an internet protocol (IP) data packet, wherein the sending device and a receiving device are connected through WiMax (Fig. 5A; Paras. 0003, 0005, 0008, 0023, and 0024; a MAC layer of a transmit end processes MSDUs received from an upper layer and generates an MPDU for transmission to a lower layer; ); 
generating a backup MPDU of the target MPDU (Fig. 5A; Paras. 0018-0021, 0024, and 0084; present invention is to provide an apparatus and method for generating a retransmission MPDU in a wireless communication system; i.e. the retransmission MPDU would read on the backup MPDU since it is a copy of the MPDU sent so it can be resent); and 
sending the target MPDU and the backup MPDU to the receiving device (Fig. 5A; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU).
Para. 0005), he does not specifically disclose an internet protocol (IP) data packet of a specified service, wherein the sending device and a receiving device are connected through Wi-Fi. 
Seok teaches method for retransmitting a multicast frame in a wireless network and a method for determining whether or not a received multicast frame is a duplicated frame are disclosed (Abstract).  He further teaches an internet protocol (IP) data packet of a specified service, wherein the sending device and a receiving device are connected through Wi-Fi (Paras. 0003 and 0033; WLAN is based on the IEEE 802.11 standards of the IEEE (Institute of Electrical and Electronics Engineers). When multicast is applied to an MSDU; i.e. 802.11 reads on Wi-Fi and the QoS type reads on the specified service when the QoS is a specific type and unspecified when a different type).      
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claims 2 and 17, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the obtaining the target MPDU comprises: obtaining a to-be-sent MPDU by performing encapsulation processing on a medium access control service data unit (MSDU); and identifying the to-be-sent MPDU as the target MPDU in response to the to-be-sent MPDU comprising a target MSDU, wherein the target MSDU is the IP data packet of the specified service (Figs. 1 and 5A; Paras. 0003, 0005, 0008, 0023, and 0024; a MAC layer of a transmit end processes MSDUs received from an upper layer and generates an MPDU for transmission to a lower layer; i.e. Fig. 1 shows the MSDU being received from the upper layer/IP data packet and being processed into the appropriate MPDU).
Regarding claims 3 and 18, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein the IP data packet of the specified service is identified after a source IP address of the IP data packet of the specified service is matched against a preset IP address set (Paras. 0034, 0061-0064, and 0067; address field is a portion of the MAC header. The address field is a portion of the MAC header and includes two address fields used to indicate a BSSID, a source address (SA), a destination address (DA), a transmitter address (TA), and/or a receiver address (RA). The sequence control field is a portion of the MAC header, has a length of 16 bits, and includes a fragment number and a sequence number. The QoS control field is a portion of the MAC header, has a length of 16 bits, and controls QoS. The frame type of the data frame 300 is dependent upon the QoS control field, so the data frame 300 is occasionally called a QoS data frame).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claims 4 and 19, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches further comprising performing, before the generating the backup MPDU of the target MPDU: obtaining a Paras. 0004-0006; If the ACK signal is not received until even after retransmission is attempted several times (e.g., five to 21 times), the unicast frame is discarded. This means a transmission failure; transmission of the broadcast frame and multicast frame has a high probability of a transmission failure due to interference of adjacent channels, multi-path fading, or the like, and because there is no retransmission, one time of failure makes the frame discarded; i.e. if a frame is not going to be retransmitted, the frame will be discarded/no backup made).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 5, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein the retransmission rate is determined according to a quantity of retransmitted MPDUs sent to the receiving device in a unit time and a total quantity of MPDUs sent to the receiving device in the unit time that are obtained through statistics collection (Paras. 0004-0006 and 0038; If the ACK signal is not received until even after retransmission is attempted several times (e.g., five to 21 times), the unicast frame is discarded. This means a transmission failure; transmission of the broadcast frame and multicast frame has a high probability of a transmission failure due to interference of adjacent channels, multi-path fading, or the like, and because there is no retransmission, one time of failure makes the frame discarded; EIFS may be used to provide a sufficient time for a reception station to send an ACK frame; i.e. the retransmission will wait the appropriate time to wait for the ACK, and will be based on the number of retransmissions allowed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 6, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein MPDUs sent by the sending device to the receiving device comprise a first MPDU of the specified service and a second MPDU of an unspecified service; and wherein the retransmission rate is determined based on a quantity of retransmitted MPDUs of the unspecified service that are sent to the receiving device in a unit time and a total quantity of MPDUs of the unspecified service that are sent to the receiving device in the unit time that are obtained through statistics collection (Paras. 0034, 0061-0064, and 0067; address field is a portion of the MAC header. The address field is a portion of the MAC header and includes two address fields used to indicate a BSSID, a source address (SA), a destination address (DA), a transmitter address (TA), and/or a receiver address (RA). The sequence control field is a portion of the MAC header, has a length of 16 bits, and includes a fragment number and a sequence number. The QoS control field is a portion of the MAC header, has a length of 16 bits, and controls QoS. The frame type of the data frame 300 is dependent upon the QoS control field, so the data frame 300 is occasionally called a QoS data frame; i.e. the QoS type reads on the specified service when the QoS is a specific type and unspecified when a different type).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 7, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein the generating the backup MPDU of the target MPDU comprises: determining a quantity of backups according to the retransmission rate and the retransmission threshold, wherein the quantity of backups is a positive integer; and generating the backup MPDU by performing replication processing on the target MPDU according to the quantity of backups (Paras. 0004-0006 and 0038; If the ACK signal is not received until even after retransmission is attempted several times (e.g., five to 21 times), the unicast frame is discarded. This means a transmission failure; transmission of the broadcast frame and multicast frame has a high probability of a transmission failure due to interference of adjacent channels, multi-path fading, or the like, and because there is no retransmission, one time of failure makes the frame discarded; EIFS may be used to provide a sufficient time for a reception station to send an ACK frame; i.e. the retransmission will wait the appropriate time to wait for the ACK, and will be based on the number of retransmissions allowed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of Seok at Para. 0009).
Regarding claim 8, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein the determining the quantity of backups based on the retransmission rate and the retransmission threshold comprises: determining N based on the retransmission rate and the retransmission threshold, wherein N is a positive integer greater than 1; and determining the quantity of backups according to N, wherein the retransmission rate raised to the power of N−1 is greater than the retransmission threshold, and wherein the retransmission rate raised to the power of N is less than the retransmission threshold (Paras. 0004-0006 and 0038; If the ACK signal is not received until even after retransmission is attempted several times (e.g., five to 21 times), the unicast frame is discarded. This means a transmission failure; transmission of the broadcast frame and multicast frame has a high probability of a transmission failure due to interference of adjacent channels, multi-path fading, or the like, and because there is no retransmission, one time of failure makes the frame discarded; EIFS may be used to provide a sufficient time for a reception station to send an ACK frame; i.e. the retransmission will wait the appropriate time to wait for the ACK, and will be based on the number of retransmissions allowed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would Seok at Para. 0009).
Regarding claim 9, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein the determining the quantity of backups according to N comprises determining N−1 as the quantity of backups (Paras. 0004-0006 and 0038; If the ACK signal is not received until even after retransmission is attempted several times (e.g., five to 21 times), the unicast frame is discarded. This means a transmission failure; transmission of the broadcast frame and multicast frame has a high probability of a transmission failure due to interference of adjacent channels, multi-path fading, or the like, and because there is no retransmission, one time of failure makes the frame discarded; EIFS may be used to provide a sufficient time for a reception station to send an ACK frame; i.e. the retransmission will wait the appropriate time to wait for the ACK, and will be based on the number of retransmissions allowed).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 10, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the sending the target MPDU and the backup MPDU to the receiving device comprises: sending the target MPDU to the receiving device separately from sending the backup MPDU to the receiving device (Figs. 1 and 5A; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU; i.e. since the backup MPDU is the retransmit MPDU, it would be sent at different times/separately).
Regarding claim 11, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the sending the target MPDU and the backup MPDU to the receiving device comprises: generating an aggregated element by performing aggregation processing on the target MPDU and the backup MPDU; and sending, to the receiving device, the target MPDU and the backup MPDU as the aggregated element (Figs. 1 and 5A-D; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU; i.e. the MPDUs can be rearranged into different forms to combine different MPDUs for retransmission).
Regarding claim 12, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the performing the aggregation processing comprises: performing the aggregation processing on multiple non-backup MPDUs, wherein the multiple non-backup MPDUs comprise the target MPDU; and putting the backup MPDU after the multiple non-backup MPDUs (Figs. 1 and 5A-D; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU; i.e. the MPDUs can be rearranged into different forms to combine different MPDUs for retransmission).
Regarding claim 13, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the multiple non-backup MPDUs further comprise an MPDU (Figs. 1 and 5A-D; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU; i.e. the MPDUs can be rearranged into different forms to combine different MPDUs for retransmission) and Seok further teaches further comprise an MPDU of an unspecified service (Paras. 0034, 0061-0064, and 0067; has a length of 16 bits, and includes a fragment number and a sequence number. The QoS control field is a portion of the MAC header, has a length of 16 bits, and controls QoS. The frame type of the data frame 300 is dependent upon the QoS control field, so the data frame 300 is occasionally called a QoS data frame; i.e. the QoS type reads on the specified service when the QoS is a specific type and unspecified when a different type).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 14, the combination of references Chang and Seok teach the limitations of the previous claims.  Seok further teaches wherein a sequence number is associated with each to-be-sent MPDU obtained after encapsulation processing, and wherein the performing the aggregation processing comprises sorting the multiple non-backup MPDUs according to sequence numbers associated with the multiple non-backup MPDUs (Paras. 0061-0064, and 0067; QoS data type of multicast frames are received, sequence numbers may be sequentially assigned to the multicast frames according to a traffic ID (TID). In this case, if frames have the same sequence number but different TIDs, they are different frames, while if frames have the same sequence number and TIDs, they are the same frames).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 15, the combination of references Chang and Seok teach the limitations of the previous claims.  Chang further teaches wherein the performing the aggregation processing comprises: performing aggregation processing on multiple target MPDUs, wherein, for each target MPDU of the multiple target MPDUs, the respective target MPDU (Figs. 1 and 5A-D; Paras. 0018-0021, 0024, 0084, and 0088; transmit end may retransmit the original of an erroneous MPDU to the receive end or may fragment and retransmit the erroneous MPDU; i.e. the MPDUs can be rearranged into different forms to combine different MPDUs for retransmission) and Seok further teaches the backup MPDU of the respective target MPDU have a same sequence number; and sorting multiple backup MPDUs of the multiple target MPDUs according to sequence numbers associated with the multiple backup MPDUs (Paras. 0061-0064, and 0067; QoS data type of multicast frames are received, sequence numbers may be sequentially assigned to the multicast frames according to a traffic ID (TID). In this case, if frames have the same sequence number but different TIDs, they are different frames, while if frames have the same sequence number and TIDs, they are the same frames).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).
Regarding claim 20, Chang teaches a receiving device (Abstract), wherein the receiving device comprises:
a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (Fig. 13; Para. 0188; the transmit end includes a data storage unit 1300, a data constructor 1302, a controller 1304, a control message generator 1306, a transmitter 1308, a duplexer 1310, a receiver 1312, and a retransmission block constructor):
receiving to-be-processed data, wherein the to-be-processed data comprises a medium access control protocol data unit (MPDU), and wherein a sequence number is associated with the MPDU (Figs. 1C and 5A; Paras. 0010, 0054, and 0073; second MPDU of FIG. 1C consists of a part of the MSDU #1, the MSDU #2, and a part of the MSDU #3 and thus includes a PSH before each MSDU. Here, the FSH or PSH added to each MPDU includes the lowest ARQ Sequence Number (SN) among SNs of ARQ blocks constituting the MPDU; At this time, the transmit end sequentially allocates a Sequence Number (SN) to each MPDU data portion).
However, Chang does not specifically disclose performing deduplication processing on the MPDU according to the sequence number. 
Abstract).  He further teaches performing deduplication processing on the MPDU according to the sequence number (Para. 0059; upon receiving the second multicast frame, the station supporting retransmission can recognize the second multicast group address, the receiver address, as the first multicast group address, so it can determine whether or not the frame is a duplicated multicast frame by using a sequence number and the receiver address of the received second multicast frame. If the frame is determined to be a duplicated frame, the station discards it).      
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Seok with the teachings as in Chang.  The motivation for doing so would have been to determine if a retransmitted frame is a duplicate or not (Seok at Para. 0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENT KRUEGER/Primary Examiner, Art Unit 2474